DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Stephen Sheldon, having Reg. No. 58732, on 4/6/21. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

1. (Currently Amended) A reconfigurable server, comprising: 
a processor module with a processor array, the processor array connected to main memory and having a plurality of PCIe channels and a plurality of OPENCAPI channels; 

within ten percent of the bandwidth between the PLD and the processor array.

2. (Currently Amended) The reconfigurable server of claim 1, wherein the bandwidth between the processor array and the PLD is 

Claim 3 is cancelled by this amendment.

10. (9)(Currently Amended) A reconfigurable server, comprising: 
a processor module with a processor array, the processor array connected to main memory and having a plurality of PCIe channels and a plurality of OPENCAPI channels; 

a hardware plane module with a first programmable logic device (PLD) that is a field programmable gate array (FPGA), the first PLD connected to the plurality of OPENCAPI channels, and 

a plurality of near-memory accelerator modules connected to the first PLD, each of the near-memory accelerator modules having a second PLD, wherein the second PLD is connected the first PLD and the each of the second PLDs is connected to a PCIe switch with a predetermined number of PCIe lanes, wherein the each of the PCIe switches is being connected to one of the-a near-memory accelerator modules module with within ten percent of the bandwidth between the second PLD and the first PLD.

16. (15)(Currently Amended) A server rack, comprising: 
a switch; and 

a plurality of servers connected to the switch, at least one of the servers being a reconfigurable server that includes: 
a processor module with a processor array, the processor array connected to main memory and having a plurality of PCIe channels and a plurality of OPENCAPI 
channels; 

a hardware plane module with a first programmable logic device (PLD) that is a field programmable gate array (FPGA), the first PLD connected to the plurality of OPENCAPI channels, wherein the hardware plane module includes a connector array connected to the first PLD, the connector array including a plurality of connectors configured to be connected to external devices, and a plurality of near-memory accelerator modules connected to the first PLD, each of the near-memory accelerator modules having a second PLD, wherein the second PLD is connected the first PLD and the each of the second PLDs is connected to a PCIe switch Page 6 of 10Application Serial No. 16/610922Atty Docket No. MX-2017-0128-US-PCTwith a predetermined number of PCIe lanes, the each of the PCIe switches being connected to a near-memory module with within ten percent of the bandwidth between the second PLD and the first PLD; 

wherein at least one of other plurality of servers is connected to the hardware plane module via one of the plurality of connectors

Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 10 and 16 in the instant application is that the prior art of record neither anticipates nor renders obvious 

a near-memory accelerator module connected to one of the OPENCAPI channels, the near-memory accelerator module having a programmable logic device (PLD) that is an field programmable gate array (FPGA), wherein the-is PLD is connected to one of the OPENCAPI channels and the PLD is connected to a PCIe switch with a predetermined number of PCIe lanes, the PCIe switch connected to a near-memory module with the predetermined number of PCIe lanes, wherein the bandwidth between the PLD and the near-memory module is within ten percent of the bandwidth between the PLD and the processor array”. The prior art of record teaches a processor array having PCIe lanes for connecting to other components including a near-memory module, accelerator and memory using defined number of PCIe channels/bandwidths (see Morishita figure 17). The prior art of record does not teach the processor array connected as above and utilizing the OPENCAPI interface with bandwidth matching as required by independent claims 1, 10 and 16.
Because claims 2, 4-9, 11-15 and 17-20 depend directly or indirectly on independent claims 1, 10 and 16, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181